Order entered August 22, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00184-CV

             IN THE INTEREST OF A.M.C. AND E.N.C., III, CHILDREN

                    On Appeal from the 330th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-12-21078

                                          ORDER
      Before the Court is appellee’s August 20, 2019 motion for an extension of time to file her

brief on the merits. We GRANT the motion and extend the time to September 27, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE